Order entered May 16, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00270-CR

                                 JOSE ALEX JUAREZ, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76766-R

                                           ORDER
       Before the Court is deputy court reporter Janessa Thornell’s May 15, 2019 second request

for an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before June 17, 2019. Ms. Thornell is cautioned that further

extensions will be disfavored.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE